Title: 1772. Decr. 29. Tuesday.
From: Adams, John
To: 


       This Afternoon I had a Visit from Samuel Pemberton Esqr. and Mr. Samuel Adams. Mr. P. said they were a Subcommittee deputed by the Standing Committee of the Town of Boston, to request that I would deliver an Oration in Public upon the ensuing 5th. of March. He said that they two were desirous of it, and that the whole Committee was unanimously desirous of it.
       I told them, that the feeble State of my Health rendered me quite willing to devote myself forever to private Life. That, far from taking any Part in Public, I was desirous to avoid even thinking upon public Affairs—and that I was determined to pursue that Course, and therefore that I must beg to be excused.
       They desired to know my Reasons. I told them that so many irresistable Syllogisms rushed into my Mind, and concluded decisively against it, that I did not know which to mention first. But I thought the Reason that had hitherto actuated the Town, was enough—vizt. the Part I took in the Tryal of the Soldiers. Tho the Subject of the Oration, was quite compatible with the Verdict of the Jury, in that Case, and indeed, even with the absolute Innocence of the Soldiers yet I found the World in general were not capable or not willing to make the Distinction. And therefore, by making an Oration upon this Occasion, I should only expose myself to the Lash of ignorant and malicious Tongues on both Sides of the Question. Besides that I was too old to make Declamations.
       The Gentleman desired I would take Time to consider of it. I told them, No, that would expose me to more difficulties—I wanted no Time—it was not a thing unthought of, by me, tho this Invitation was unexpected. That I was clearly, fully, absolutely, and unalterably determined against it, and therefore that time and thinking would answer no End.
       The Gentlemen then desired that I would keep this a Secret and departed.
      